IN THE SUPREME COURT OF THE STATE OF KANSAS

                                            No. 117,344

                JAYLENE LAMBERT, Individually, and as Administrator of the
                              ESTATE OF STAN NOVAK,
                                     Appellants,

                                                  v.

               JOHN E. PETERSON, M.D., BURREL C. GADDY JR., M.D.,
        AHMED BAIG, M.D., JEFFREY BISSING, D.O., CHRISTOPHER WELCH, P.A.,
       ERIK WESTLAKE, C.R.N.A., MICHAEL MANALO, M.D., KEN NORTON, M.D.,
              HEALTHSOUTH MIDAMERICA REHABILITATION HOSPITAL,
            SHAWNEE MISSION MEDICAL CENTER, and MARY BURCH, PH.D.,
                                   Appellees.


                                 SYLLABUS BY THE COURT

       A party responding to a motion to dismiss filed under K.S.A. 2018 Supp. 60-212
may respond with information outside the pleadings. But the responding party must then
comply with the procedural requirements relating to summary judgment motions under
K.S.A. 2018 Supp. 60-256. The responding party may not rely merely on allegations but
must state specific facts and support those facts with citations to affidavits, declarations,
or other materials allowed in the statute, rules, and caselaw relating to summary judgment
procedure.


       Appeal from Wyandotte District Court; ROBERT P. BURNS, judge. Opinion filed April 19, 2019.
Affirmed.


       Jean Ann Uvodich, of Olathe, argued the cause and was on the brief for appellant.


       Jeff K. Brown, of Logan Logan & Watson, L.C., of Prairie Village, argued the cause and was on
the brief for appellees Erik Westlake, Michael Manalo, and Ken Norton.

                                                  1
        Brent G. Wright and Justin Fowler, of Horn Aylward & Bandy, L.L.C., of Kansas City, Missouri,
were on the brief for appellee Ahmed Baig.


        Christopher J. Lucas and Bruce Keplinger, of Norris & Keplinger, L.L.C., of Overland Park,
were on the brief for appellee Shawnee Mission Medical Center.


        Stephanie A. Preut and Brian J. Niceswanger, of Evans & Dixon, L.L.C., of Overland Park, were
on the brief for appellee John E. Peterson.


        Casey L. Walker and Janet M. Simpson, of Simpson, Logback, Lynch, Norris, P.A., of Overland
Park, were on the brief for appellees Burrel C. Gaddy Jr. and Christopher Welch.


The opinion of the court was delivered by


        LUCKERT, J.: Jaylene Lambert, individually and as administrator of the estate of
Stan Novak, asks us to reverse a district court order granting the defendants' motions to
dismiss. The district court found her petition was filed one day after the statute of
limitations had expired. She argues the statute of limitations does not act as a bar because
her attorney electronically submitted her petition for filing before the statute of
limitations ran and promptly responded when the clerk returned it because of an
electronic filing issue. She asks us to determine whether a document is filed for purposes
of the statute of limitations when uploaded to the electronic filing system or when the
clerk of the district court accepts and file stamps it.


        We cannot reach the substance of Lambert's argument, however, because no
evidence in the record supports Lambert's factual assertion that her counsel timely
submitted the same petition as the one eventually file stamped by the clerk. And without
this evidence there is no factual support for her argument. She has thus failed to meet the


                                                   2
evidentiary standard required when responding to a motion to dismiss with facts outside
the pleadings. See K.S.A. 2018 Supp. 60-212(d); K.S.A. 2018 Supp. 60-256.


                              FACTS AND PROCEDURAL HISTORY

       Novak died on June 22, 2014. Lambert filed her petition on June 23, 2016,
according to the file stamp placed on Lambert's petition by the Wyandotte District Court
Clerk. The defendants were medical providers and facilities Lambert alleged committed
negligence and medical malpractice that caused Novak's wrongful death.


       Each defendant who appeared (some named defendants had not been served and
some challenged whether they had been properly served) moved to dismiss for failure to
state a claim under K.S.A. 2018 Supp. 60-212(b)(6). Some of these defendants made
multiple arguments, but all sought dismissal because Lambert's cause of action was
barred by the statute of limitations. In making this argument, the defendants relied on the
pleadings. They pointed to the date file stamped on the petition and the date of Novak's
death. The motions then argued the petition was filed one day after the two-year
limitations period expired.


       The earliest filed motions were set for hearing. It is undisputed that notice of the
hearing was provided in the Wyandotte Echo in accordance with local rules. Lambert
failed to appear, and the district court granted the five defendants' motions.


       Lambert subsequently filed a "Response to Defendants Motions to Dismiss as It
Relates to the Timing of the Filing of the Action." Lambert's counsel made various
unsupported factual assertions in the response. She claimed to have electronically filed
the petition on June 22, 2016. She indicated the clerk's office rejected the original June 22
submission. Counsel represented that the clerk's office informed her she needed to refile

                                              3
the petition without listing the estate as a plaintiff in the e-filing system. Counsel stated
that she followed those directions, and the clerk's office accepted the filing on June 24
and file stamped it to reflect the time on June 23 that the petition was uploaded to the
e-filing system for the second time. Counsel asserted she had made no changes to the
document between the first and second filings and she had correctly submitted payment
on June 22. Thus, Lambert argues, the filing date should be June 22.


         Lambert did not support her response with documentation, an affidavit, or a
declaration. Nor did she cite any authority to support the use of the earlier filing date. The
only legal citation in Lambert's district court response was "K.S.A. 60-206A1(a)."


         The district court held a second hearing on defendants' motions—the five that had
been heard before and additional ones that had not been previously heard. Those
defendants who prevailed at the first hearing argued Lambert was bound by the earlier
ruling. In addition, these and the other defendants who appeared argued the limitations
period had expired because the petition was filed more than two years after Novak's
death.


         Lambert responded with an oral argument in which her counsel again stated she
had filed the petition on June 22, 2016, which was within the limitations period. Counsel
did not seek to submit an affidavit or a declaration. And she presented no testimony,
although she advised the court her client was present and available to testify "if the court
so requires." Through counsel's argument, she informed the court someone in the clerk's
office told her the estate was a duplicate plaintiff and the clerk's office would not accept
the filing unless counsel deleted any reference to the estate in the data entry field where
plaintiffs are listed. Counsel did not learn of the problem or have an opportunity to cure
the defect on June 22. But the next day counsel filed the petition without listing the estate
in the data field, and the clerk accepted that filing.
                                               4
       Lambert's counsel also submitted five exhibits that the court admitted for purposes
of the hearing. Exhibit 1 was relevant to an argument Lambert presented to the district
court but has not argued to this court. Exhibits 2 through 5 are communications from the
e-filing system. Exhibit 2 shows the court received a medical malpractice petition from
Lambert's counsel on June 22, 2016, time stamped 11:56:22.0. Exhibit 3 states the clerk
rejected the filing because, "The parties on the petition do not coincide with the parties
uploaded into the Court record; the petition and parties you are uploading need to match."
Exhibit 4 shows the district court received a medical malpractice petition on June 23,
2016, filed by Lambert's counsel. And Exhibit 5 shows the clerk accepted the petition
referenced in Exhibit 4 on June 24. None of the exhibits identify the caption of the action
or provide any case-specific information other than referring to a medical malpractice
petition.


       After hearing counsel's arguments, the district court ruled from the bench. The
court found that the applicable statute of limitations required the petition to be filed on or
before June 22, 2016. The court also found that Lambert failed to meet that time
requirement and her action was barred. The court pointed out that Lambert had presented
no legal support for her argument. It also noted:


       "The statute of limitation is clear it is not discretionary with the Court. I don't know of
       any means by which the Court has the ability to extend a statute of limitations. There are
       times that may not be equitable, it may not be fair, but there is a specific and definite time
       frame by which the statutes prescribe and case must be filed. I'm not aware, nor has
       counsel cited any exception for when a case is efiled and perhaps there was a glitch and it
       was not filed on the date it was attempted to be filed. Again, that is not something within
       the Court's discretion to overlook or extend the statute of limitations."




                                                     5
       In the written Journal Entry of Judgment, the district court emphasized: "Even
considering [the plaintiff's] response, plaintiff presented no factual information, statutory
authority or legal precedence which would permit extending the statute of limitations."
(Emphasis added.) The district court declined to address others grounds for dismissal
because the statute of limitations defense was dispositive.


       Lambert filed a timely notice of appeal. On our own motion we transferred the
appeal to our docket. We have jurisdiction under K.S.A. 20-3018(c).


                                          ANALYSIS


       Before us, Lambert does not dispute the district court's finding that Lambert's
cause of action was barred if the filing date was June 23, 2016. See K.S.A. 60-513(a)(4),
(a)(5), (a)(7) (setting two-year statute of limitations period for actions involving injury to
others, wrongful death, and medical malpractice); LCL v. Falen, 308 Kan. 573, 582, 422
P.3d 1166 (2018) (recognizing negligence claims have two-year limitation period). The
district court used the date of death, June 22, 2014. Lambert makes no argument to this
court that any other day should begin the running of the limitations period or that she is
entitled to any exception that might extend the period. Nor does she dispute the district
court's factual finding that the official court record reflects a filing date of June 23, 2016.
Because of Lambert's failure to brief or assert any of these arguments before us, she has
waived or abandoned them. See State v. Gonzalez, 307 Kan. 575, 592, 412 P.3d 968
(2018).


       Instead, Lambert reasserts the arguments she made to the district court and
contends the official court record should reflect she filed her petition on June 22, 2016.
Her argument depends on facts not found in her petition. Certainly, a party responding to
a motion to dismiss can go outside the pleadings to raise facts supporting the party's
                                               6
response to the motion. See K.S.A. 2018 Supp. 60-212(d). But to do so, the party must
follow prescribed procedures. Specifically, "the motion must be treated as one of
summary judgment under K.S.A. 60-256." K.S.A. 2018 Supp. 60-212(d). And under the
summary judgment procedure a party may "not rely merely on allegations or denials in its
own pleading." K.S.A. 2018 Supp. 60-256(e)(2). Instead, Lambert (or any other party
responding to a motion to dismiss) must, "by affidavits or by declarations pursuant to
K.S.A. 53-601 . . . or as otherwise provided in this section, set out specific facts showing
a genuine issue for trial." K.S.A. 2018 Supp. 60-256(e)(2). The alternatives "otherwise
provided" include "the discovery and disclosure materials on file." K.S.A. 2018 Supp. 60-
256(c)(2).


       Taking these steps of setting out facts and citing support are necessary if "'an
adverse party must come forward with evidence to establish a dispute as to a material
fact.'" Manley v. Hallbauer, 308 Kan. 723, 725, 423 P.3d 480 (2018) (quoting Drouhard-
Nordhus v. Rosenquist, 301 Kan. 618, 622, 345 P.3d 281 [2015]); see Thoroughbred
Assocs. v. Kansas City Royalty Co., 297 Kan. 1193, 1214, 308 P.3d 1238 (2013) (holding
district court appropriately granted summary judgment when record did not include facts
necessary to support an argument); Supreme Court Rule 141(b)(1)(C) (2019 Kan. S. Ct.
R. 211) (when responding to motion by adding material facts parties must "concisely
summarize" the evidence and "provide precise references" to the portion of the record
supporting the contention of fact). And, here, proof that counsel had filed the same
petition on June 22, 2016, was a material fact and needed to be established for Lambert's
argument to succeed. See Drouhard-Nordhus, 301 Kan. 618 (affirming summary
judgment when material facts not established for a necessary element).


       Through her response and the hearing, Lambert had the opportunity to present the
necessary evidence. See K.S.A. 2018 Supp. 60-212(d) ("All parties must be given a
reasonable opportunity to present all the material that is pertinent to the motion."); Sperry
                                              7
v. McKune, 305 Kan. 469, 481, 384 P.3d 1003 (2016). And counsel presumably could
have done so. Kansas Supreme Court Administrative Order No. 268, titled
"Re: Technical Standards Governing Electronic Filing and Transmission of Court
Documents," states in section J.: "A person filing or transmitting court documents
electronically shall retain, in his or her possession or control, a record of the transmission
from which a full copy of the document can be made during the pendency of the action."
The retention requirement makes clear it includes "all documents filed with the court and
any other electronic communication related to the action." While Lambert presented
communications, she did not present the documents. And, at least in part, this provision is
designed to establish the contents of documents such as those asserted to have been filed
here.


        Instead, Lambert's counsel merely offered to have Lambert testify "if the court so
requires." But the court appropriately left to counsel the determination of how to support
her contentions. And counsel called no witnesses (assuming that would have been
appropriate at a summary judgment hearing). Counsel did not present her own or a clerk's
office representative's affidavit or declaration tying the petition submitted on June 23 to
the petition counsel tried to file on June 22, 2016. And she did not seek any stipulations
to the facts she asserted. She did admit exhibits. But none of these provide evidence the
pleading counsel tried to file earlier involved an action by Lambert making the same
allegations against the same defendants; there is only generic mention of the cause of
action alleged in the first petition being medical malpractice.


        We thus have only Lambert's counsel's argument that the file-stamped petition is
the same as the one she tried to file on June 22. Certainly we have no reason to question
the accuracy of counsel's representations, and the exhibits verify the timeline she sets out
in her arguments. But arguments of counsel are not evidence. See Bullock v. BNSF
Railway Co., 306 Kan. 916, 933, 399 P.3d 148 (2017) ("[C]ounsel's remarks are not
                                              8
evidence."); see also State v. Bennington, 293 Kan. 503, 530, 264 P.3d 440 (2011). The
same is true whether at trial or responding to a motion to dismiss that makes it necessary
to present affirmative evidence and not mere allegations. See Johannes v. Idol, 39 Kan.
App. 2d 595, 606, 181 P.3d 574 (2008). Neither K.S.A. 2018 Supp. 60-256, K.S.A. 2018
Supp. 60-212, nor Supreme Court Rule 141 mentions arguments or representations of
counsel. Instead, the responding party must present facts in the manner prescribed.


       Thus, even drawing all reasonable inferences in Lambert's favor, all we can
conclude based on the factual record is that her lawyer filed a medical malpractice action
on June 22, 2016. See Manley, 308 Kan. at 725 (stating standard for summary judgment,
including requirement that inferences be drawn in favor of the party against whom the
ruling is sought). We cannot make the critical link between the exhibit showing an
attempt to file a medical malpractice action and the particular medical malpractice action
filed by Lambert without some affidavit, declaration, or testimony by a competent affiant,
declarant, or witness based on his or her personal knowledge setting forth facts that
would be admissible into evidence. See K.S.A. 2018 Supp. 60-256(e).


       Lamberts failure to present evidence to the district court means she has failed to
preserve the legal issue. It also means the district court correctly determined Lambert
"presented no factual information . . . which would permit extending the statute of
limitations."


                                       CONCLUSION


       Lambert failed to meet her burden in responding to the motions to dismiss when
she failed to submit an affidavit, declaration, or other material permitted under K.S.A.
2018 Supp. 60-256 providing evidence that Lambert was the plaintiff, that some or all the
movants were the defendants sued in the petition submitted on June 22, and that the
                                             9
causes of action were the same or related to those in the petition submitted and file
stamped on June 23. The district court lacked evidence of the factual predicate on which
Lambert's argument is based and therefore appropriately granted the defendants' motions
to dismiss.


       Affirmed.




                                             10